Citation Nr: 1721175	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  15-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945, and from September 1950 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifested during active service or within one year of separation and is not related to active service.

2.  Tinnitus was not manifested during active service or within one year of separation and is not related to active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Tinnitus was not incurred in or aggravated by active service, and an organic disease of the nervous system (tinnitus) may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist was satisfied by notices included in the Fully Developed Claim (VA Form 21-526EZ) acknowledged by the Appellant in his August 2010 claim.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has met the duty to assist the Appellant in the development of the claims being decided because his service treatment records, service personnel records, and lay statements have been obtained and appear to be complete.  VA treatment records have also been associated with the claim.  In addition, identified and submitted post-service private treatment records were associated with the claims file. 

The Appellant was provided a VA examination regarding hearing loss and tinnitus in April 2011 and the VA examination provided information regarding the Appellant's hearing loss and tinnitus.  The clinical test results in the examination are adequate as the tests were performed by a qualified audiologist with consideration of the Appellant's lay statements of his history and current symptoms, data and clinical observations, and opinions.  The Board finds that this examination in conjunction with other evidence is adequate to decide the claims.  

While the Board acknowledges that the Veteran's representative has countered the opinion of the VA examiner with reference to additional medical literature in April 2017 argument, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir 2015).  

II.  Service Connection Claims

A.  Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (such as sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

B.  Facts and Analysis

      1.  Hearing Loss

The Board concedes that the Veteran has a current bilateral hearing loss disability as set forth at 38 C.F.R. § 3.385.  The Board also concedes that as a vehicle operator and ambulance driver, who served in combat in a heavy platoon battalion in Italy during World War II, as well as in Japan and Korea after that, he was exposed to noise trauma in service.  Thus, the only issue before the Board is whether there is a nexus between either Veteran's bilateral hearing loss disability and his period of active service.  

As explained below, the weight of the evidence compels the conclusion that the Veteran's current bilateral hearing loss is not related to service, including the acknowledged in-service noise exposure.  

The Veteran has a diagnosis of bilateral sensorineural hearing loss dating from April 2011.  See April 2011 VA examination report.  VA and private treatment records dated in 2010 and 2011 fail to demonstrate an actual diagnosis of hearing loss, and are replete with reference to the ears being normal.  There is one notation in 2010 wherein hearing loss is listed as one of multiple problems.  

As to the current bilateral hearing loss, the VA examiner in April 2011 reviewed the Veteran's service treatment records and noted no hearing loss.  The examiner accurately noted that a November 1945 Army separation examination showed Whispered Voice Test of 15/15 for both ears; Air Force Enlistment Exam in September 1950 Whispered Voice test showed 15/15 for both ears; Air Force Discharge & Re-enlistment exam in September 1954 Whispered Voice test showed 15/15 for both ears; January 1966 audiogram showed normal hearing bilaterally with all thresholds between 0 and 15 decibels; August 1966 audiogram showed normal hearing bilaterally with all thresholds between 0 and 10 decibels; December 1966 audiogram showed normal hearing bilaterally with all thresholds between -10 and 5 decibels; and January 1968 audiogram at retirement examination showed normal hearing bilaterally with all thresholds between -10 and 5 decibels.  The Veteran consistently noted no ear trouble.  

The VA examiner accepted that the Veteran had acoustic trauma during his service to include during his combat service in World War II.  She noted no significant post service recreational or occupational exposure.  

The examiner opined that the present bilateral sensorineural hearing loss was not caused by or a result of the in-service acoustic trauma.  The rationale was that the Veteran had normal hearing in both ears on Air Force Retirement exam in 1968 with no shifts in hearing when compared to earlier hearing tests.  She commented that The Institute of Medicine Report on Noise Exposure in the Military concluded that there is no scientific support for delayed onset noise-induced hearing loss that occurs weeks months or years after the exposure event.  Based on these findings and given the veteran's hearing loss was within normal limits at the time of the separation exam, his current hearing loss is not caused by or a result of in-service noise exposure.  

The Veteran asserted in April 2015 that the constant exposure to acoustic trauma he endured in combat, combined with the exposure during the rest of his service, was a contributing factor that progressively damaged his hearing.  

First, it is uncontroverted that bilateral hearing loss disability initially manifested many years following service.  Hearing loss was first noted/reported in 2010, with diagnosis in April 2011.  The Board emphasizes the multi-year gap between discharge from active duty service (1968) and evidence of disability in approximately 2010.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  Thus, with post-service records showing that sensorineural hearing loss has been first noted in the record not before 2010, hearing loss has not been shown to manifest within one year after separation from service, and the applicable presumption does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although sensorineural hearing loss is an enumerated chronic disease, it was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.  A careful reading of the Veteran's contentions supports the conclusion that he is not arguing continuity of symptomatology.  

A veteran is competent to give evidence about what he or she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While he argues there was acoustic trauma in service, which the Board concedes, the Veteran has not asserted that hearing loss was present in service or for years following service, and the evidence does not suggest otherwise.  

Second, the medical opinion evidence preponderates against a relationship between the current hearing loss and in-service noise exposure.  There are no positive nexus opinions of record.

The Board finds the VA opinion on hearing loss probative.  The examiner supported the conclusion with an adequate rationale.  The only evidence in support of the Veteran's claim is his vague assertion that a bilateral hearing loss disability is related to service combined with the argument set forth by his representative that additional medical literature is contrary to that cited by the VA examiner.  

Again, the Veteran is competent to report hearing loss in his 2010 claim.  However, the Board finds the VA examiner's opinion as to no onset in service and no relationship between present disease and service to be well supported and not inconsistent with the record.  It is more probative than the Veteran's vague assertions that hearing loss first noted in the record in 2010 is due to noise exposure in service.  The Veteran's lay statements are respectfully considered but are outweighed by the VA examiner's opinion that considered the Veteran's lay statements, clinical results, and accepted noise exposure consistent with the Veteran's assertions.  

The Veteran's representative has pointed to medical literature in her April 2017 argument.  In essence, she notes that certain, more recent medical literature shows that delayed onset of hearing loss due to acoustic trauma is possible; owing to the developmental process of hearing loss, it is not uncommon for individuals to lose a significant amount of hearing before becoming aware of its presence.  Here, the Board finds the opinion of the VA examiner who actually examined the Veteran and reviewed the claims folder to be more probative as to any nexus, or lack thereof, between this Veteran's hearing loss and acoustic trauma in service.  

In reaching this conclusion, the Board has considered the provsions of 38 U.S.C.A. § 1154(b).  We accept that he had in-servie noise exposure.  However, his statements, even taken at face value, do not establish that he had hearing loss during service.

      2.  Tinnitus

The Veteran does not have a diagnosis of tinnitus.  In fact, no actual statements from the Veteran assert that he suffers from tinnitus.  This disability and hearing loss were added to the claim as reflected in a VA 21-0820 dated in March 2011 which reads, "Please add tinnitus and bilateral hearing loss.  Veteran states he was on flight line in the Air Force."  He makes no actual argument with respect to tinnitus in any of his written statements of record.  

During the April 2011 VA examination, the Veteran denied tinnitus as well as any history of tinnitus.  The examiner opined that the claimed condition of tinnitus does not exist.  

While the Board agrees with the representative's April 2017 argument that the Veteran is competent to note this subjective condition of ringing in the ears, the fact remains that the Veteran has denied the existence of tinnitus.  Even his April 2015 statement refers only to his hearing being progressively damaged, and not to tinnitus.  When read in conjunction with the April 2011 examination findings, even according him the benefit of the doubt, the Board reasonably concludes that he is not specifically asserting that he suffers tinnitus.  

There is no competent and credible evidence of a current disability.  Brammer, 3 Vet. App. at 225.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  .




	3.  Conclusion

Based upon a review of the record, the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


